ORIGINAI,
          Xnt\t     @niteD g.tatls @ourt of              ;fe[erul @]gjuq
                                       No.l4-e51c                      FILED
                                 (Filed:   October9,2}l4)             OCT   -9   2014

                                                     ,               U.S. COURT OF
                                                     )              FEDERALCLAIMS
BERNABEMORA                                          )
                                                     )
                    Plaintiff,                       )    Pro Se Complaint; Sua Sponte
                                                     )    Dismissal for Want of
                                                     )    Jurisdiction;Transfer;
                                                     )    28 U.S.C. $ 1631
THE UNITED STATES,                                   )
                                                     )
                    Defendant.                       )
                                                     )

Bernabe Mora, Castroville, Cal., pro se.

                                           ORDER

CAMPBELL-SMITH, Chief Judge

        Before the court is the complaint of pro se plaintiff Bemabe Mora filed on
September 8,2014. Compl., ECF No.      l.   The complaint was captioned by plaintiff as
follows: "Bernabe Mora Plaintiff or Appellant vs. Wachovia Mortgage, DBA Wells
Fargo N.A. Coldwell Banker, Platinum, Susan Bravo and Does l-50." Id. at 1 (some
capitalization omitted). The official caption ofthe case (appearing above) was supplied
by the Offrce of the Clerk of Court in conformance with Rule 10(a) of the Rules of the
United States Court of Federal Claims (RCFC), which states that "[t]he title of the
complaint must name all the parties . . . with the United States designated as the party
defendant." RCFC 10(a). For the following reasons, the court DISMISSES plaintiff s
complaint.

I.    Background

       Plaintiff contends that the above-named private parties unlawfully sold his real
property (located at ll714 Merritt Way in Castroville, California) and failed to record
certain required documents.' Compl. at 2. The complaint, however, does not actually

'      On the second page ofthe complaint, plaintiff lists the address ofthe subject
property as "ll771 Merrittway" Castroville, California. Compl., ECF No. I, at 2
(capitalization omitted). The court understands, however, that the address ofthe subject
state causes of action on these grounds. Instead, the complaint requests that this court
"review de novo the 9ft Circuit and United States Districf Court pursuant to 28 USC 1291
and to consider assigning the case to another circuit or other district court." Id. at l-2
(capitalization omitted).

II.    Legal Standards

        The Tucker Act establishes and limits the jurisdiction of the Court of Federal
Claims. See 28 U.S.C. $ 1491 (2012). The Tucker Act affords this court jurisdiction
over "any claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation ofan executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in
cases not sounding in tort." Id. $ la9l(a)(l). Although the Tucker Act waives the
sovereign immunity necessaxy for a plaintiff to sue the United States for money damages,
United States v. Mitchell,463 U.S. 206,212 (1983), it does not confer any substantive
rights upon a plaintiff, United States v. Testan, 424 U.S. 392, 398 (1 976). Therefore, a
plaintiff must identiff an independent source of substantive law that creates a right to
money damages in order for the case to proceed. Fisher v. United States,402F.3d 1167,
ll72 (Fed. Cir. 2005) (en banc); see Jan's Helicopter Serv.. Inc. v. Fed. Aviation Admin.,
525 F.3d 1299, 1306 (Fed. Cir. 2008).

        "Subject-matter jurisdiction may be challenged at any time by the parties or by the
court sua sponte." Folden v. United States ,379 F .3d 1344, 1354 (Fed. Cir. 2004) (citing
Fanning. Phillips & Molnar v. West, 160 F.3d '717,720 (Fed. Cir. 1998)); see also
Metabolite Labs.. Inc. v. Lab. Corp. of Am. Holdines, 370 F.3d 1354, 1369 (Fed. Cir.
2004) ("Subject matter jurisdiction is an inquiry that this court must raise sua sponte,
even where, as here, neither party has raised this issue."). "In deciding whether there is
subject-matter jurisdiction, the allegations stated in the complaint are taken as true and
jurisdiction is decided on the face of the pleadings." Folden, 379 F.3d at 1354 (intemal
quotations omitted).

        Although complaints filed by pro se plaintiffs are generally held to "less stringent
standards than formal pleadings drafted by lawyers," Haines v. Kerner, 404 U.S. 519,520
(1972) @er curiam); see Vaizburd v. United States, 384 F.3d 1278, 1285 n.8 (Fed. Cir.
2004) (noting that pleadings drafted by pro se parties "should . . . not be held to the same
standard as [pleadings drafted by] parties represented by counsel"), pro se plaintiffs
nevertheless must meet jurisdictional requirements, Bernard v. United States, 59 Fed. Cl.
497,499, aff d, 98 F. App'x 860 (Fed. Cir. 2004) (unpublished); see also Kelley v. Dep't
of Labor, 812F.2d 1378, 1380 (Fed. Cir. 1987) C'[A] court may not similarly take a
liberal view of [a] jurisdictional requirement and set a different rule for p1q5s litigants
only."). If the court determines that it does not have subject matter jurisdiction, it must
dismiss the claim. RCFC l2(hX3).


property is actually 11714 Menitt Way, Castroville, California. See. e.g., id. at 5-6, 10,
15,17.
u.     Discussion

        For the following reasons, plaintiff s complaint is dismissed pursuant to RCFC
12(hX3) for lack ofsubject matterjurisdiction. The court also finds that transfer of
plaintiff s case to another federal court is inappropriate.

       A.     The Court Does Not Have Jurisdiction Over Plaintiffls Claims

        "The jurisdiction of the [United States Court of Federal Claims] is limited to suits
against the United States." McGrath v. United States, 85 Fed. Cl. 769,772 (2009)
(citing, inter alia, United States v. Sherwood, 312 U.S. 584, 588 (19a1)); see 28 U.S.C. g
149 I (a)( 1). To the extent that plaintiff states claims against private individuals or
entities, the court lacks jurisdiction over these claims. See 28 U.S.C. $ 1a91(a)(1);
Cottrell v. United States,42Fed. Cl. 144, 148 (1998) ("The Court of Federal Claims does
not have jurisdiction over suits against individuals; it only has jurisdiction over suits
against the United States.").

       Moreover, to the extent that plaintiffseeks review of the decisions ofthe various
courts in which he has filed actions, including the Superior Court ofthe State of
Califomia, see. e.g., Mora v. Wachovia Mortg., No. GNM-94979 (Cal. Super. Ct. 2008),
the United States Bankruptcy Court for the Northem District of Califomia, see. e.g.,
Mora v. Coldwell Banker, No. 12-05l68SLJO (Bankr. N.D. Cal. 2012),the United States
District Court for the Northem District of California, see. e.g., Mora v. Wachovia Mortg.,
No. 5:11-cv-00109-LHK (N.D. Cal. 2011), and the United States Court of Appeals for
the Ninth Circuit, see. e.g., Mora v. Wachovia Mortg., No. 11-16710 (9th Cir. 2011), this
court does not have jurisdiction to review the decisions of state courts, federal bankruptcy
courts, federal district courts, or federal circuit courts ofappeals, see 28 U.S.C. $ 1254
(2012) ("Cases in the courts of appeals may be reviewed by the Supreme Court . . . [b]y
writofcertiorari....");28U.S.C.Sl29l(2012)("Thecourtofappeals...shallhave
jurisdiction ofappeals from all final decisions of the district courts of the United
 States . . . ."); Jones v. United States,440 F. App'x 916, 918 (Fed. Cir. 2011) (stating that
the Court ofFederal Claims does not have jurisdiction to review state court decisions);
 Allustiarte v. United States, 256 F.3d 1349, 1350 (Fed. Cir. 2001) ("[T]he Court of
 Federal Claims does not have jurisdiction to review decisions of federal bankruptcy
 courts . . . ."); Joshua v. United States, l7 F.3d 378, 380 (Fed. Cir. 199a) ("[T]he Court of
 Federal Claims does not have jurisdiction to review the decisions of district courts . . . .").

       Accordingly, plaintifls complaint must be dismissed pursuant to RCFC 12(hX3)
for lack of subject matter jurisdiction.

       B.     Transfer of the Case to Another Court Is Not Appropriate
        The court now considers whether "it is in the interest ofjustice" to transfer
plaintiff s complaint to another court of the United States under 28 U.S.C. $ 163l (2012).
See Tex. Peanut Farmers v. United States, 409 F.3d 1370,1374-75 (Fed. Cir. 2005)
(stating that the Cou( ofFederal Claims should consider whether transfer is appropriate
once the court has determined that it lacks jurisdiction); cf. Compl. at l-2 (requesting that
the court "consider assigning the case to another circuit or other district court that will
issue relief long over due [sic] to plaintiff' (capitalization ornitted)). Section 1631 states
in pertinent part:

       Whenever a civil action is filed in a court as defined in section 610 of this
       title . . . and that court finds that there is a want ofjurisdiction, the court
       shall, if it is in the interest ofjustice, transfer such action . . . to any other
       such court in which the action . . . could have been brousht at the time it
       was filed or noticed . . . .

28 U.S.C. $ 1631; see 28 U.S.C. $ 610 (defining courts as "courts of appeals and district
courts of the United States, the United States District Court for the District of the Canal
Zone, the District Court of Guam, the District Court of the Virgin Islands, the United
States Court of Federal Claims, and the Court of International Trade").

        Plaintiff has already filed similar actions involving the subject property in the
Northem District of Califomia, see, Compl., Mora v. Wachovia Mortg., No. 5:l l-cv-
00109-LHK (N.D. Cal. Jan.'7,201l); Notice of Removal, Mora v. Wachovia Mortg., No.
5:10-cv-0595l-JF (N.D. Cal. Dec. 29,2010), each of which has been dismissed by the
district court for lack of subject matter jurisdiction, see, Order, Mora v. Wachovia
Mortg., No. 5:11-cv-00109-LHK (N.D. Cal. Jan. 20,2011) (dismissing the action without
prejudice because plaintiffhad failed to adequately allege federal jurisdiction); Order,
Mora v. Wachovia Mortg., No. 5: l0-cv-0595 I -JF (N.D. Cal. June 27 ,201 I ) (dismissing
with the action with prejudice because "the essence of Plaintiff s claim [was] a request
that th[e] [district court] 'review'the rulings ofthe state courts"). The district court's
rulings on these cases counsels against the transfer of plaintiff s case to the district court
now. The court concludes that transfer of olaintiff s case would be futile.

IV.    Conclusion

       For the foregoing reasons, the court finds that it lacks jurisdiction over plaintiffs
claims. The Clerk of Court is directed to DISMISS plaintiffs complaint for lack of
jurisdiction. The Clerk of Court will enter judgment for defendant. No costs.

       IT IS SO ORDERED.



                                                      ATRICIA E. C
                                                     ChiefJudge